Citation Nr: 0023777	
Decision Date: 09/07/00    Archive Date: 09/12/00

DOCKET NO.  99-09 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased evaluation for lipoma, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
April 1972.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a January 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO).

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under the 
provisions of 38 U.S.C.A. § 7105(a) (West 1991), an appeal to 
the Board must be initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished to the veteran.  In essence, the following 
sequence is required: There must be a decision by the RO, the 
veteran must express timely disagreement with the decision, 
VA must respond by explaining the basis of the decision to 
the veteran, and finally the veteran, after receiving 
adequate notice of the basis of the decision, must complete 
the process by stating his argument in a timely-filed 
substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 
and 20.203 (1999).

In January 1998, the RO awarded the veteran a 30 percent 
evaluation for lipoma.  The veteran filed a notice of 
disagreement regarding this issue in August 1998 and the RO 
issued a Statement of the Case in February 1999.  A 
substantive appeal regarding this issue was received at the 
RO in April 1999.  Consequently, this issue is before the 
Board at this time.  That month, the veteran also requested 
an explanation as to why his 30 percent evaluation was not 
effective December 1988.  An explanation was provided to the 
veteran in May 1999.  A notice of disagreement regarding the 
issue of an earlier effective date for the 30 percent 
evaluation was not submitted by either the veteran or his 
representative.  In written argument submitted to the Board 
in June and August 1999, no reference was made to this issue.  
According, this issue is not before the Board at this time.  


REMAND

The veteran has reported treatment at the VA Medical Center 
(VAMC) in Houston, Texas, and at the Beaumont outpatient 
treatment clinic.  It appears that the RO clearly has 
requested treatment records from the VA Medical Center (VAMC) 
in Houston, Texas, in order to support the veteran's claim.  
It is not clear, however, that all the records, including 
those specifically from the Beaumont clinic, have been 
obtained.  For example, the VAMC has submitted to the RO a 
list of appointments regarding treatment of the veteran from 
August 1985 January 1998.  Several of these appointments 
appear to involve the veteran's skin condition, including one 
on October 16, 1997.  However, records regarding the results, 
if any, of each date of scheduled treatment do not appear to 
be associated with the claims folder.  This problem was 
indicated within the VA examination of December 1997.  At 
that time, the physician noted that the outpatient chart was 
not available and that there was only "limited information" 
on the computer.  The examiner reported treatment of the 
veteran at the VAMC Dermatology Clinic on October 16, 1997.  
Neither the examiner nor the Board is able to locate a record 
of treatment on that date in the veteran's claims file.  

Accordingly, the case is REMANDED to the RO for the following 
development and action:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999). 

2.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all health 
care providers who may possess additional 
records pertinent to his skin disability.  
After securing any necessary authorization 
from the veteran, the RO should attempt to 
obtain copies of those treatment records 
identified by the veteran which have not been 
previously secured, including records of 
treatment at the VAMC Dermatology Clinic and 
any records of treatment at the Beaumont 
outpatient clinic.  The RO should review and 
report whether it has received all pertinent 
medical records from the VAMC based on the 
appointment listing contained within the 
claims folder.   

3.  The RO should also arrange for a VA 
examination of the veteran to determine 
the nature and extent of his service-
connected lipoma.  All indicated studies 
should be performed, and the claims 
folder should be made available to the 
examiner.  All positive findings should 
be described and any functional 
impairment attributable to the veteran's 
condition should be described, including 
a full description of the effects of the 
disability upon his ordinary activity (if 
any).

If the benefits sought are not granted, the veteran and his 
representative should be furnished with a Supplemental 
Statement of the Case and provided an opportunity to respond.  
The case should then be returned to the Board for further 
appellate consideration.  By this action, the Board intimates 
no opinion, legal or factual, as to the ultimate disposition 
warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




